Exhibit 10.6

ORACLE CORPORATION

DIRECTORS STOCK OPTION GRANT

THIS OPTION IS NOT TRANSFERABLE

 

Optionee:  _____________________________

  

Number of Shares: _________________

Address:    _____________________________

  

Exercise Price per Share: $___________

                  _____________________________

  

Grant Date:           __________________

  

Grant No: ___________________

Expiration Date:   __________________

  

Employee ID No: _________

 

 

Oracle Corporation, a Delaware corporation (the “Company”), hereby grants to the
optionee named above (“Optionee”) a non-qualified stock option (this “Option”)
to purchase the total number of shares of common stock of the Company set forth
above (the “Shares”) at the exercise price per share set forth above (the
“Exercise Price”), subject to all of the terms and conditions attached hereto
and incorporated herein by reference (which, together with this page, shall
constitute the “Grant”), and subject to the terms and conditions of the
Company’s Amended and Restated 1993 Directors’ Stock Plan (the “Plan”). Unless
otherwise defined herein, capitalized terms shall have the meanings ascribed to
them in the Plan.

Subject to the terms and conditions of the Plan and this Grant, this Option may
be exercised in increments on or after each “Vest Date” specified below,
provided that it must be exercised, if at all, on or before the Expiration Date
specified above.

Exercisable on or after:

 

(“Vest Date”)

   But before:           

Number of Shares

The Company and Optionee hereby agree to the terms of this Grant.

 

ORACLE CORPORATION

     

OPTIONEE

_______________________________________________

     

_________________________________________

(Authorized Signature)

     

(Optionee Signature)

Name: _________________________________

     

Name: ____________________________

Title:   _________________________________

     

Dated: ____________________________

     

                             (mm/dd/yyyy)



--------------------------------------------------------------------------------

DIRECTORS STOCK OPTION GRANT

Terms and Conditions

 

1. Restrictions on Exercise.  This Option may not be exercised (i) unless such
exercise is in compliance with the Securities Act of 1933, as amended (the
“Act”), and all applicable state securities laws as they are in effect on the
date of exercise, and the requirements of any stock exchange or national market
system on which the Company’s common stock may be listed at the time of
exercise, and (ii) until the Plan, or any required increase in the number of
Shares authorized under the Plan, is approved by the Stockholders of the
Company. Notwithstanding anything else in this Grant or the Plan, this Option
shall expire on the Expiration Date set forth on the first page of this Grant
and must be exercised, if at all, on or before the Expiration Date. In addition,
no part of this Option will become exercisable prior to six (6) months following
the Date of Grant.

 

2. Termination of Option.  Except as provided below in this Section, this Option
shall terminate and may not be exercised if Optionee ceases to be a member of
the Board of the Company (a “Board Member”). The Committee shall have discretion
to determine whether Optionee has ceased to serve as a Board Member and the
effective date on which such service terminated (the “Termination Date”).

a) Termination of Status as a Director.  If an Optionee ceases to serve as a
Board Member, he or she may, but only within three (3) months after the date he
or she ceases to be a Board Member of the Company, exercise his or her Option to
the extent that he or she was entitled to exercise it at the date of such
termination. Notwithstanding the foregoing, in no event may the Option be
exercised after the Expiration Date. To the extent that Optionee is not entitled
to exercise an Option at the date of such termination, or does not exercise such
Option (which he or she is entitled to exercise) within the time specified
herein, the Option shall terminate.

b) Disability of Board Member.  Notwithstanding the provisions of Section 2(a)
above, in the event Optionee is unable to continue his or her service as a Board
Member with the Company as a result of his or her total and permanent disability
(as defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)), Optionee may, within six (6) months from the date of such
termination, exercise his of her Option to the extent such Optionee was entitled
to exercise it at the date of such termination. Notwithstanding the foregoing,
in no event may the Option be exercised after the Expiration Date. To the extent
that Optionee is not entitled to exercise the Option at the date of termination,
or if Optionee does not exercise such Option (which he is entitled to exercise)
within the time specified herein, the Option shall terminate.

c) Death of Optionee.  In the event of the death of Optionee:

(i) If Optionee dies during the term of the Option, is a Board Member at the
time of death and has been in Continuous Status as a Director (as defined in the
Plan) since the date of grant of the Option, the Option may be exercised at any
time within six (6) months following the date of death by the Optionee’s estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the Optionee is entitled to exercise the
Option at the time of death. Notwithstanding the foregoing, in no event may the
Option be exercised after the Expiration Date.

(ii) If Optionee dies within three (3) months after the termination of
Continuous Status as a Director, the Option may be exercised at any time within
six (6) months following the date of death by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent the Optionee is entitled to exercise the Option at the



--------------------------------------------------------------------------------

date of termination. Notwithstanding the foregoing, in no event may the Option
be exercised after the Expiration Date.

 

3. Manner of Exercise.

 

  a) Exercise Agreement.  This Option shall be exercisable by delivery to the
Company of an executed written Directors Stock Option Exercise Agreement (the
“Exercise Agreement”) in the form attached hereto as Exhibit A, or in such other
form as may be approved by the Committee, which shall set forth Optionee’s
election to exercise some or all of the Option, the number of Shares being
purchased, any restrictions imposed on the Shares and such other representations
and agreements regarding Optionee’s investment intent and access to information
as may be required by the Company to comply with applicable securities laws.

 

  b) Payment.  Payment of the exercise price upon exercise of any Option shall
be made (i) by cash or check; (ii) provided that a public market for the
Company’s stock exists, through a “same day sale” commitment from the Optionee
and a broker-dealer that is a member of the National Association of Securities
Dealers (an “NASD Dealer”) whereby Optionee irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the exercise
price and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the exercise price directly to the Company; (iii) provided
that a public market for the Company’s Stock exists, through a “margin”
commitment from the Optionee and an NASD Dealer whereby the Optionee irrevocably
elects to exercise the Option and to pledge the Shares so purchased to the NASD
Dealer in a margin account as security for a loan from the NASD Dealer in the
amount of the exercise price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the exercise price directly to the
Company; (iv) where permitted by applicable law, by tender of a full recourse
promissory note secured by collateral other than the Shares having such terms as
may be approved by the Committee and bearing interest at a rate sufficient to
avoid imputation of income under Section 484 and 1274 of the Code, provided that
the portion of the exercise price equal to the par value of the Shares must be
paid in cash or other legal consideration; or (v) in any combination of the
foregoing.

 

  c) Withholding Taxes.  Prior to the issuance of the Shares upon exercise of
this Option, the Optionee shall pay in cash any applicable federal, state or
local income and employment tax withholding obligations of the Company, if
applicable.

 

  d) Issuance of Shares.  Provided that such notice and payment are in form and
substance satisfactory to counsel for the Company, the Company shall issue the
Shares registered in the name of Optionee or Optionee’s legal representative.

 

4. Transferability of Option.  This Option may not be transferred in any manner
other than (i) by will, or (ii) by the laws of descent and distribution,
provided however, a U.S. Optionee may transfer a vested portion of the Option
for no consideration to or for the benefit of one or more members of the
Optionee’s Immediate Family (including, without limitation, to a trust for the
benefit of the Optionee’s Immediate Family) (a “Transferee”), subject to such
limits as the Committee may establish, and such Transferee shall remain subject
to all the terms and conditions applicable to the Option prior to such transfer.
The Optionee will continue to be treated as the holder of the Option for
purposes of the Company’s record keeping and for other purposes deemed
appropriate by the Company, including the right to consent to amendments to this
Grant Notice; notwithstanding that the economic benefits and dispositive control
has been transferred to the Transferee. Optionee agrees, on behalf of each
Transferee, to exercise the Option upon the direction and arrangement of payment
by such transferee and further agrees to forward all information provided by the
Company (including but



--------------------------------------------------------------------------------

not limited to those required under the U.S. securities laws) with respect to
the Option to the Transferee. In the discretion of the Committee, the foregoing
right to transfer shall apply to the right to transfer ancillary rights
associated with the Option. The term “Immediate Family” shall mean the
Optionee’s spouse, qualified same-sex domestic partner, parents, children,
stepchildren, adoptive relationships, sisters, brothers and grandchildren (and,
for this purpose, shall also include the Optionee). Optionee acknowledges that
the Optionee will continue to be liable for any taxes incurred in connection
with the exercise of the Option.

 

5. Interpretation.  Any dispute regarding the interpretation of this Grant shall
be submitted by Optionee or the Company forthwith to the Board or the committee
thereof that administers the Plan, which shall review such dispute at its next
regular meeting. The resolution of such a dispute by the Board or committee
shall be final and binding on the Company and on Optionee.

 

6. Optionee Acknowledgments.  Optionee hereby acknowledges receipt of a copy of
the Plan and the prospectus relating to the Plan, represents that Optionee has
read and understands the terms and conditions thereof, and accepts this Option
subject to all the terms and provisions of the Plan and this Grant. Optionee
acknowledges that there may be adverse tax consequences upon exercise of this
Option or disposition of the Shares and that Optionee should consult a tax
advisor prior to such exercise or disposition.

 

7. Entire Agreement.  The Plan, the prospectus relating to the Plan and the
Notice and Exercise Agreement are incorporated herein by reference. This Grant,
the Plan and the Exercise Agreement constitute the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof.



--------------------------------------------------------------------------------

EXHIBIT A

ORACLE CORPORATION

STOCK OPTION EXERCISE NOTICE AND AGREEMENT

 

1.

Exercise of Option.    I, the undersigned “Optionee,” hereby elect to exercise
my option to purchase                      shares of Common Stock (“Shares”) of
Oracle Corporation (the “Company”) under and pursuant to the Company’s Amended
and Restated 1993 Directors’ Stock Plan (the “Plan”), and the Stock Option Grant
dated                              (the “Grant”). Exercise Price per Share:
                    .

 

2.

Representation of the Optionee.    I acknowledge that I have received, read and
understood the Plan, the Grant and the prospectus relating to the Plan and agree
to abide by and be bound by their terms and conditions.

 

3.

Compliance with Securities Laws.    I understand and acknowledge that the
exercise of any rights to purchase Shares is expressly conditioned upon
compliance with the Securities Act of 1933, as amended, and all applicable state
securities laws. I agree to cooperate with the Company to ensure compliance with
such laws.

 

4.

Tax Consequences.    I understand that I may suffer adverse tax consequences as
a result of my purchase or disposition of the Shares. I represent that I have
consulted with any tax consultant(s) that I deem advisable in connection with
the purchase or disposition of the Shares and that I am not relying on the
Company for any tax advice.

 

5.

Delivery and Payment.    I herewith deliver to the Company the aggregate
purchase price of the Shares that are specified in the accompanying Oracle
Corporation Stock Option Exercise Form, and I have made provision for the
payment of any federal and state withholding taxes required to be paid or
withheld by the Company.

 

6.

Insider Trading.    I acknowledge that I have received, read and understood the
Company’s policy against trading in Company stock while in the possession of
inside information (i.e., material nonpublic information). I agree to sell or
otherwise dispose of the Shares strictly in compliance with this Company policy
and all related securities laws.

 

7.

Proceeds.    I understand that it is my responsibility to instruct the broker
where/how my proceeds should be distributed.

 

8.

Certificates.    I understand that any certificate(s) representing shares sold
must be delivered directly to the broker.



--------------------------------------------------------------------------------

9.

Entire Agreement.    I acknowledge the following: The Plan and the Grant are
incorporated herein by reference; this Agreement, the Plan, the prospectus
relating to the Plan and the Grant constitute my entire agreement with the
Company and supersede all prior undertaking and agreements between us with
respect to the subject matter hereof; this Agreement is governed by California
law except for that body of law pertaining to conflict of laws. Optionee agrees
to institute any legal action or legal proceeding relating to the Grant, the
Plan or this Agreement in state court in San Mateo County, California or in
federal court in San Francisco, California. Optionee agrees to submit to the
jurisdiction of and agrees that venue is proper in the aforesaid courts in any
such action or proceeding.

 

Optionee’s Name (please print): ________________________________________________________

Optionee’s Signature:___________________________________________ Date:
_________________